Exhibit 99.1 Press Release Exar Corporation Announce s Fourth Quarter and F iscal Y ear 2015 Financial Results Fourth Quarter Non-GAAP Operating Profit of $5.9 Million and EPS of $0.11; Exar Also Announces Review of Strategic Alternatives May 12, 2015, Fremont, CA - Exar Corporation (NYSE: EXAR) a leading supplier of analog mixed-signal semiconductor components and system solutions serving the industrial and embedded, high-end consumer and infrastructure markets, today announced financial results for the Company's fourth fiscal quarter and fiscal year 2015, which ended on March 29, 2015. Fiscal 2015 Financial Highlights and Outlook For the fourth fiscal quarter, the Company reported revenue of $43.9 million, an increase of 57% versus the prior year, and non-GAAP earnings per diluted share of $0.11. For the fourth fiscal quarter, GAAP loss per diluted share was ($0.06). For fiscal year 2015, the Company reported Non-GAAP revenue of $164.1 million, an increase of 31% versus the prior year, and non-GAAP earnings per diluted share of $0.29. Non-GAAP revenue has been adjusted to eliminate the impact of deferred revenue write-down under business combination accounting. GAAP revenue for fiscal year 2015 was $162.1 million. GAAP loss per diluted share was ($0.95). Louis DiNardo, Exar’s President and CEO, commented, “Our March quarter results reflect the great discipline and awareness our team has with regard to market conditions. Exar delivered solid earnings in a softening semiconductor environment. We will continue to align our field inventory with market conditions by reducing distribution inventory this quarter. Operating expenses and manufacturing overhead remain well controlled.” For the first quarter ending June 28, 2015, the Company expects revenue to be in the range of $40.0 million to $43.0 million, and non-GAAP EPS on a fully diluted basis to be in the range of $0.10 to $0.12. Exar also today announced that its Board of Directors has unanimously decided to undertake a comprehensive review of strategic alternatives to enhance value for stockholders. Exar intends to conduct a thorough review and evaluation of strategic alternatives. Cowen and Company, LLC is acting as financial advisor, and O’Melveny & Myers LLP is acting as legal counsel, to Exar in connection with its review of strategic alternatives. “Following a detailed evaluation over the past several months, our Board of Directors has determined that it is prudent to undertake a wide review of strategic options to see which alternatives provide the best means to maximize stockholder value,” said Mr. DiNardo. “Regardless of the outcome of the strategic alternatives review, the entire Exar team remains fully committed to meeting the needs of our customers and continuing to provide industry-leading solutions.” Conference Call and Prepared Remarks Exar is providing a copy of prepared remarks in combination with its press release. These remarks are offered to provide stockholders and analysts with additional time and detail for analyzing results in advance of the Company’s quarterly conference call. The remarks will be available at Exar’s Investor webpage in conjunction with the press release. As previously scheduled, the conference call will begin today, May 12, 2015 at 4:45 pm EDT (1:45 p.m. PDT). The prepared remarks will not be read on the call. To access the conference call, please dial (719) 325-2454 or (888) 455-2263. In addition, a live webcast will be available on Exar's Investor webpage. An archive of the conference call webcast will be available on Exar's Investor webpage after the conference call's conclusion. About Exar Exar Corporation designs, develops and markets high performance integrated circuits and system solutions for the industrial & embedded systems communications, high-end consumer and infrastructure markets. Exar's broad product portfolio includes analog, display, LED lighting, mixed-signal, power management, connectivity, data management and video processing solutions. Exar has locations worldwide providing real-time customer support. For more information, visit http://www.exar.com. For Press Inquiries Contact: press@exar.com For Investor Relations Contact:Ryan Benton, SVP, GA Servicesand CFO Phone: (510) 668-7201 Email: investorrelations@exar.com -Tables follow- FINANCIAL COMPARISON (In thousands, except per share amounts) (Unaudited) Non-GAAP Results THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 29, 2015 DECEMBER 28, 2014 MARCH 30, 2014 MARCH 29, 2015 MARCH 30, 2014 Industrial & Embedded Systems $ 20,021 46 % $ 20,506 46 % $ 19,588 70 % $ 79,050 48 % $ 72,458 58 % High-End Consumer 16,072 36 % 16,202 37 % 43 - % 53,968 33 % 462 - % Infrastructure 7,764 18 % 7,607 17 % 8,356 30 % 31,103 19 % 52,402 42 % Net Sales $ 43,857 % $ 44,315 % $ 27,987 % $ 164,121 % $ 125,322 % Gross Profit $ 21,348 % $ 21,971 % $ 12,837 % $ 79,334 % $ 62,496 % Operating Expenses $ 15,490 % $ 16,403 % $ 12,671 % $ 64,730 % $ 51,165 % Income from operations $ 5,858 % $ 5,568 % $ 166 % $ 14,604 % $ 11,331 % Net income $ 5,642 % $ 5,415 % $ 676 % $ 14,420 % $ 12,585 % Net income per share Basic $ 0.12 $ 0.11 $ 0.01 $ 0.31 $ 0.27 Diluted $ 0.11 $ 0.11 $ 0.01 $ 0.29 $ 0.25 GAAP Results THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 29, 2015 DECEMBER 28, 2014 MARCH 30, 2014 MARCH 29, 2015 MARCH 30, 2014 Industrial & Embedded Systems $ 20,021 46 % $ 20,506 46 % $ 19,588 70 % $ 79,050 49 % $ 72,458 58 % High-End Consumer 16,072 36 % 16,202 37 % 43 - % 51,897 32 % 462 - % Infrastructure 7,764 18 % 7,607 17 % 8,356 30 % 31,103 19 % 52,402 42 % Net Sales $ 43,857 % $ 44,315 % $ 27,987 % $ 162,050 % $ 125,322 % Gross Profit $ 17,948 % $ 16,890 % $ 8,422 % $ 49,926 % $ 50,654 % Operating Expenses $ 20,294 % $ 23,425 % $ 8,733 % $ 92,989 % $ 54,355 % Loss from operations $ ) -5.3 % $ ) -14.7 % $ ) -1.1 % $ ) -26.6 % $ ) -3.0 % Net income (loss) $ ) -6.6 % $ ) -14.9 % $ 147 % $ ) -27.8 % $ 5,801 % Net income (loss) per share Basic $ ) $ ) $ 0.00 $ ) $ 0.12 Diluted $ ) $ ) $ 0.00 $ ) $ 0.12 Except for historical information contained herein, this press release and matters discussed on the conference call contain forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. These statements are based on management's current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. In particular, the statements regarding the demand for our products and the anticipated trends in our sales and profits, future opportunities that are available to the Company, existence of any viable strategic alternatives and whether any future decisions by the Company will enhance stockholder value , are forward-looking statements. The forward-looking statements are dependent on certain risks and uncertainties. Therefore, actual outcomes and results may differ materially from what is expressed herein. For a discussion of these risks and uncertainties, the Company urges investors to review in detail the risks and uncertainties and other factors described in its Securities and Exchange Commission, or SEC, filings, including, but not limited to, the “Risk Factors”, “Forward-Looking Statements” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of our public reports filed with the SEC, including our Annual Report on Form 10-K for the fiscal year ended March 3 0, 2014 and the Quarterly Reports on Form 10-Q for the quarters ended June 29, 2014, September 28, 2014 and December 28, 2014 which are on file with the SEC and are available on our Investor webpage and on the SEC website at www.sec.gov, and the risks and uncertainties of whether any strategic alternative will be identified by the Board of Directors, whether it will be pursued, whether it will receive Board of Directors and stockholder approval if necessary, whether it will be consummated and, if consummated, whether it will enhance value for all stockholders of Exar. The Company assumes no obligation to update any forward-looking statements or information, which speak as of their respective dates. There can be no assurance that Exar’s review of strategic alternatives will result in any specific action. Exar does not currently intend to disclose further developments with respect to this process unless and until its Board of Directors approves a specific action or otherwise concludes the review of strategic alternatives. The Company’s non-GAAP measures exclude charges related to stock-based compensation, amortization of acquired intangible assets and inventory step-up, impairment charges, technology licenses, restructuring charges and exit costs, provisions for dispute resolutions, merger and acquisition and related integration costs, certain income tax benefits and credits, certain warranty charges, net change in the fair value of contingent consideration, the write-down of deferred revenue under business combination accounting, and related income tax effects on certain excluded items. The Company excludes these items primarily because they are significant special expense and gain estimates, which management separates for consideration when evaluating and managing business operations. The Company’s management uses non-GAAP net income and non-GAAP earnings per share to evaluate its current operating results and financial results and to compare them against historical financial results.Additionally, we disclose below the non-GAAP measure of free cash flow, which is derived from our net cash provided (used) by operations, less purchases of fixed assets and IP, plus proceeds from the sale of IP. Management believes these non-GAAP measures are useful to investors because they are frequently used by securities analysts, investors and other interested parties in evaluating the Company and provides further clarity on its profitability. In addition, the Company believes that providing investors with these non-GAAP measurements enhances their ability to compare the Company’s business against that of its many competitors who employ and disclose similar non-GAAP measures.This financial measure may be different from non-GAAP methods of accounting and reporting used by the Company’s competitors to the extent their non-GAAP measures include or exclude other items.The presentation of this additional information should not be considered a substitute for net income or net income per diluted share or other measures prepared in accordance with GAAP. EXAR CORPORATION AND SUBSIDIARIES CONDENSEDCONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 29, DECEMBER 28, MARCH 30, MARCH 29, MARCH 30, Net sales $ 33,805 $ 35,919 $ 18,913 $ 125,791 $ 89,595 Net sales, related party 10,052 8,396 9,074 36,259 35,727 Total net sales 43,857 44,315 27,987 162,050 125,322 Cost of sales: Cost of sales (1) 19,012 20,113 11,491 71,139 48,067 Cost of sales, related party 3,951 3,099 4,119 14,359 15,738 Amortization of purchased intangible assets and inventory step-up cost 2,525 2,533 2,254 11,740 7,600 Restructuring charges and exit costs 1,213 2,052 65 7,597 187 Impairment of intangible assets - - 1,636 8,367 1,636 Warranty reserve ) ) - ) 1,440 Total cost of sales 25,909 27,425 19,565 112,124 74,668 Gross profit 17,948 16,890 8,422 49,926 50,654 Research and development (2) 8,534 10,035 6,803 37,181 27,048 Selling, general and administrative (3) 10,291 11,793 7,496 43,758 33,055 Merger and acquisition costs 393 179 1,014 7,348 1,880 Restructuring charges and exit costs, net 537 1,418 1,438 4,589 2,827 Impairment of intangible assets 539 - - 4,456 - Net change in fair value of contingent consideration - - ) ) ) Total operating expenses 20,294 23,425 8,733 92,989 54,355 Loss from operations ) Other income and expense, net: Interest income and other, net 16 81 523 571 1,503 Interest expense and other, net ) Impairment of long term investment ) Total other income and expense, net ) 7 161 ) 1,024 Loss before income taxes ) Provision for (benefit from) income taxes 19 71 ) 889 ) Net income (loss) before non-controlling interests ) ) 147 ) 5,801 Net income (loss) attributable to non-controlling interests - - - ) - Net income (loss) attributable to Exar $ ) $ ) $ 147 $ ) $ 5,801 Net income (loss) per share: Basic $ ) $ ) $ 0.00 $ ) $ 0.12 Diluted $ ) $ ) $ 0.00 $ ) $ 0.12 Shares used in the computation of net income (loss) per share: Basic 47,516 47,119 47,328 47,253 47,291 Diluted 47,516 47,119 48,778 47,253 48,823 Stock based compensation included in Cost of sales $ 122 $ 496 $ 195 $ 1,105 $ 714 Stock based compensation included in R&D 537 442 579 2,661 1,974 Stock based compensation included in SG&A 2,006 3,284 811 9,848 6,164 EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) MARCH 29, DECEMBER 28, MARCH 30, ASSETS Current assets: Cash and cash equivalents $ 55,233 $ 52,622 $ 14,614 Short-term marketable securities - - 152,420 Accounts receivable, net 27,459 28,688 15,023 Accounts receivable, net related party 1,663 865 3,309 Inventories 30,767 33,066 28,982 Other current assets 3,090 5,487 3,549 Total current assets 118,212 120,728 217,897 Property, plant and equipment, net 26,077 20,673 21,280 Goodwill 44,871 44,871 30,410 Intangible assets, net 86,102 89,888 31,390 Other non-current assets 7,838 1,306 1,240 Total assets $ 283,100 $ 277,466 $ 302,217 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 13,526 $ 17,504 $ 15,488 Accrued compensation and related benefits 5,649 6,283 4,174 Deferred income and allowances on sales to distributors 3,362 3,585 1,765 Deferred income and allowances on sales to distributors, related party 6,982 8,110 9,349 Other current liabilities 21,287 14,387 11,370 Total current liabilities 50,806 49,869 42,146 Long-term lease financing obligations 5,069 1,479 70 Other non-current obligations 4,393 5,405 6,626 Total liabilities 60,268 56,753 48,842 Stockholders' equity 222,832 220,713 253,375 Total liabilities and stockholders' equity $ 283,100 $ 277,466 $ 302,217 EXAR CORPORATION AND SUBSIDIARIES SUPPLEMENTAL RECONCILIATION OF GAAP TO NON-GAAP RESULTS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 29, DECEMBER 28, MARCH 30, MARCH 29, MARCH 30, GAAP net sales $ 43,857 $ 44,315 $ 27,987 $ 162,050 $ 125,322 Deferred revenue write-down - - $ - 2,071 - Non-GAAP net sales $ 43,857 $ 44,315 $ 27,987 $ 164,121 $ 125,322 GAAP gross profit $ 17,948 $ 16,890 $ 8,422 $ 49,926 $ 50,654 GAAP gross margin % Stock-based compensation 122 496 195 1,105 714 Amortization of purchased intangible assets and inventory step-up 2,525 2,533 2,254 11,740 7,600 Warranty reserve ) - - ) 1,440 Deferred revenue write-down and associated costs - - - 1,059 - Impairment of intangibles - - 1,901 8,367 1,901 Restructuring charges and exit costs 1,213 2,052 65 7,597 187 Non-GAAP gross profit $ 21,348 $ 21,971 $ 12,837 $ 79,334 $ 62,496 Non-GAAP gross margin % GAAP operating expenses $ 20,294 $ 23,425 $ 8,733 $ 92,989 $ 54,355 Stock-based compensation - R&D 537 442 579 2,661 1,974 Stock-based compensation - SG&A 2,006 3,284 811 9,848 6,164 Amortization of purchased intangible assets and technology license 792 1,699 238 3,700 800 Impairment of intangibles 539 - - 4,456 - Restructuring charges and exit costs, net 537 1,418 1,438 4,589 2,827 Merger and acquisition costs 393 179 1,014 7,348 1,880 Net change in fair value of contingent consideration - - ) ) ) Non-GAAP operating expenses $ 15,490 $ 16,403 $ 12,671 $ 64,730 $ 51,165 GAAP operating loss $ ) $ ) $ ) $ ) $ ) Stock-based compensation 2,665 4,222 1,585 13,614 8,852 Amortization of purchased intangible assets, technology license and inventory step-up 3,317 4,232 2,492 15,440 8,400 Warranty reserve ) - - ) 1,440 Deferred revenue write-down and associated costs - - - 1,059 - Impairment of intangibles 539 - 1,901 12,823 1,901 Restructuring charges and exit costs, net 1,750 3,470 1,503 12,186 3,014 Merger and acquisition costs 393 179 1,014 7,348 1,880 Net change in fair value of contingent consideration - - ) ) ) Non-GAAP operating income $ 5,858 $ 5,568 $ 166 $ 14,604 $ 11,331 GAAP net income (loss) attributable to Exar $ ) $ ) $ 147 $ ) $ 5,801 Stock-based compensation 2,665 4,222 1,585 13,614 8,852 Amortization of purchased intangible assets, technology license and inventory step-up 3,317 4,232 2,492 15,440 8,400 Warranty reserve ) - - ) 1,440 Deferred revenue write-down and associated costs - - - 1,059 - Impairment charges 1,048 28 2,224 13,367 2,224 Restructuring charges and exit costs, net 1,750 3,470 1,503 12,186 3,014 Merger and acquisition costs 393 189 1,014 8,260 1,880 Net change in fair value of contingent consideration - - ) ) ) Net income attributable to non-controlling interest - - - ) - Income tax effects ) ) ) 304 ) Non-GAAP net income attributable to Exar $ 5,642 $ 5,415 $ 676 $ 14,420 $ 12,585 GAAP net income (loss) per share Basic $ ) $ ) $ 0.00 $ ) $ 0.12 Diluted $ ) $ ) $ 0.00 $ ) $ 0.12 Non-GAAP net income per share Basic $ 0.12 $ 0.11 $ 0.01 $ 0.31 $ 0.27 Diluted $ 0.11 $ 0.11 $ 0.01 $ 0.29 $ 0.25 Shares used in the computation of Non-GAAP net income per share Basic 47,516 47,119 47,328 47,253 47,291 Diluted 49,877 49,180 50,220 49,722 50,168 Net cash provided (used) by operations $ 2,370 $ ) $ 1,708 $ ) $ 851 Less purchases of fixed assets and IP ) Add proceeds from sale of IP - 125 Free cash flow $ 892 $ ) $ 725 $ ) $ ) ## #
